Eccleston, J.,
delivered the opinion of this court.
This bill, praying for an injunction, was filed in the Circuit Court for Baltimore city, on the 13th of April 1859, by the appellees against the appellant. A subpoena was issued, returnable the second Monday of May following.
The defendant appeared the 15th of April and filed his answer on the 6th of May. Twelve days after, the court passed an order granting an injunction; from which order the present appeal was taken.
The answer denies the equity of the bill; and if the injunction had been granted, and such an answer had been subsequently filed, it would have authorized a dissolution of the injunction, upon a motion to dissolve. If this be true, then, inasmuch as the answer came in before the injunction was ordered, it should not have been granted. Hall vs. McPherson, 3 Bland’s Ch. Rep.,529. 3 Danl. Ch. Pr., 1813, 1814, (Ed. 1846.)

Order reversed and cause remanded,